Ostrander, J.
(after stating the facts). The case was submitted to the jury upon the theory that if they found that plaintiff actually lent the money to the defendant, under .the circumstances which plaintiff claimed existed, upon her promise to repay it, their verdict should be returned for the plaintiff; that if the money was lent to the husband in 1891, as claimed by the defendant, then, even if the defendant signed a note for that money with her husband, she did not, by the execution of that note, become liable to pay the debt; that if the money was lent to defendant’s husband in 1891, as claimed, and the defendant in 1898 gave the note in suit representing that money, in the absence of any understanding between plaintiff and her sister that plaintiff should reconvey property to her mother in order that defendant might get a quarter interest in her mother’s estate, then defendant would not be liable; that plaintiff was bound to satisfy the jury of one of two propositions: first, if the money was loaned directly to the defendant, upon an agreement made by her to repay it, she was bound"by the contract; second, if the money was lent to defendant’s husband as claimed, and a controversy existed between plaintiff and her mother as to property, the legal title to which was held by plaintiff, and plaintiff refused to deed to the mother unless defendant agreed to give her a note for the money so lent to her husband, and defendant did execute the note in consequence of that agreement, it would be a sufficient consideration for the note, even though the original loan was to the husband. The second proposition, as the facts were put, represents the theory of neither of the *590parties to the suit. No one claimed that the arrangement concerning the property was a consideration for the agreement of the wife to pay the debt of her husband, and, in the statement of the claims of the parties made by the court in beginning his charge to the jury, no such contention is outlined. It does not follow that error was committed. That a married woman is liable upon her contract to repay money which she borrows is clear. The plaintiff’s testimony, as it appears in the record, is that she agreed to deed this property back to her mother if her mother would convey certain parcels of land, “giving each of us a quarter, and Mrs. Parent [defendant] would give me a note for the money I had loaned her.”
Defendant claimed that the debt evidenced by the note was her husband’s debt, and denied that she executed the note in consideration of securing to herself the property which was in fact deeded to her. The instruction given to the jury required them to find, if the debt was her husband’s debt, that “the defendant did execute this note in consequence of that agreement. ” It is apparent that the jury might have found that the money was lent to the husband and that the defendant gave the note for the purpose of carrying out the agreement and to obtain a conveyance of property to herself. A married woman is under no disability to acquire property for herself by paying or agreeing to pay the debt of another person. It was held in Whelpley v. Stoughton, 112 Mich. 594, that a married woman may be personally liable, upon her note given for her husband’s debt, the consideration being the waiver by the creditor of an asserted right to attack an alleged voluntary transfer of property by her husband to herself. In this view of the case, it was not error to admit the deeds in evidence.
We have examined all of the points urged in the brief of appellant, find that no error was committed, and affirm the judgment.
Blair, Montgomery, Hooker, and Moore, JJ., concurred.